DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 04/07/2021 has been entered.
Claims 43 and 51 are cancelled.
Claims 39-42, 44-50, and 52-58 are pending.

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but are moot for new grounds of rejection. 
Despite the mootness of the arguments, examiner will respond in part to Applicant’s arguments. Applicant argues that the previous rejection of the amended language was improper because the prior art Safavi merely discloses the measurement of energy consumption, and not the selection of a device based on energy consumption. Examiner respectfully disagrees as Safavi is directed to performing a handoff based at 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 39-41, 44-45, 46-47, 49, 52-55, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140031040 A1), hereafter L1, in view of Safavi (US 20160050589 A1), hereafter S1.
Regarding Claim 39, L1 discloses the below limitation:	determining to transmit data associated with a first radio access technology (RAT) using a second RAT when a criterion is fulfilled (L1 Par 17 send a setup message indicating a handover from a second serving base station of a second communication network supportive of a second RAT ... redirect data for the specific traffic type to the second target base station after the connection between the user equipment and the second target base station is established); and	triggering a transmission of the data to the wireless device using the second RAT (Par 17 data directly transmitted to the user equipment via the communication unit);
not disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT.
S1 does disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT (S1 Par 33 performance enhancement (i.e. handoff) may be based on one or more device-based performance metrics, such as battery savings or energy conservation, even when the user is not on the move; Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the method of determining which of two target RATs to use, as disclosed in L1, with using a determination based on energy conservation to make said determination, as disclosed in S1. Determining between two RATs based on energy conservation reduces the energy consumption required to run a wireless network. Lower power consumption of a UE is beneficial for the end user that may have limited battery time available. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 40, L1 discloses the below limitation:	determining to transmit data associated with a first radio access technology (RAT) using a second RAT when a criterion is fulfilled (L1 Par 17 base station, which belongs to a first communication network supportive of a first RAT … wherein the processor configured to redirect data for a specific traffic type among data to be transmitted to the user equipment to the second serving base station); and	transmitting the data to the radio network node using the second RAT (same as above);
L1 does not disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT.
S1 does disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT (Par 33 performance enhancement (i.e. handoff) may be based on one or more device-based performance metrics, such as battery savings or energy conservation, even when the user is not on the move; Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the method of determining which of two target RATs to use, as disclosed in L1, with using a determination based on energy conservation to make said determination, as disclosed in S1. Determining between two RATs based on energy conservation reduces the energy consumption required to run a wireless network. Lower power consumption of a UE is beneficial for the end user that may have limited battery time available. Therefore, L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 41, L1 discloses the below limitation:	processing circuitry (L1 Fig 1 processor 180); and 	a memory having stored thereon a computer program comprising instructions that, when executed on the processing circuitry (Fig 1 memory 185), cause the radio network node to:	determine to transmit data associated with a first radio access technology (RAT) using a second RAT, when a criterion is fulfilled (Par 17 send a setup message indicating a handover from a second serving base station of a second communication network supportive of a second RAT ... redirect data for the specific traffic type to the second target base station after the connection between the user equipment and the second target base station is established); and	responsive to the determination, trigger a transmission of the data to the wireless device using the second RAT (Par 17 data directly transmitted to the user equipment via the communication unit);
L1 does not disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT.
S1 does disclose the below limitation:	wherein the wireless device is configured to consume less energy per time unit using the second RAT than using the first RAT (S1 Par 33 performance enhancement (i.e. handoff) may be based on one or more device-based performance metrics, such as battery savings or energy conservation, even when the user is not on the move; Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the wireless device that determines which of two target RATs to use, as disclosed in L1, with using a determination based on energy conservation to make said determination, as disclosed in S1. Determining between two RATs based on energy conservation reduces the energy consumption required to run a wireless network. Lower power consumption of a UE is beneficial for the end user that may have limited battery time available. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 44, L1 and S1 disclose the limitations of Claim 41.
L1 further discloses the below limitation:	wherein the data is control data regarding a transmission using the first RAT (L1 Par 58 user equipment and a base station may be able to exchange RRC (radio resource control) messages with each other via radio communication layer and RRC layers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned radio network node with transmitting control data via the first RAT, as disclosed in L1. L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 45, L1 and S1 disclose the limitations of Claim 41.
L1 does not disclose the below limitation:	wherein the instructions cause the radio network node to transmit the data over the second RAT, via radio circuitry of the radio network node, when the wireless device is in a Sleep state in the first RAT.
S1 does disclose the below limitation:	wherein the instructions cause the radio network node to transmit the data over the second RAT, via radio circuitry of the radio network node, when the wireless device is in a Sleep state in the first RAT (S1 Par 121 during the idle state 903, client device may stay mostly in a sleep mode but may wake up at times to look for connection arrivals from a network, which may be indicated by paging signals for instance; Par 123 radio may remain in the idle state 913 in the absence of any network activity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned radio network node with the step of transmitting over a second RAT when the connection to the first RAT is in a sleep or idle state, as disclosed in S1. Using a second RAT as a backup in case of a first RAT connection being interrupted by a sleep state L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 46, L1 and S1 disclose the limitations of Claim 41.
L1 further discloses the below limitation:	wherein the instructions cause the radio network node to check whether the criterion is fulfilled in response to determining that the wireless device is within coverage of the second RAT (L1 Par 74 If it is detected that a UE has entered a secondary system coverage, information on an access to a secondary system can be received through a primary system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned radio network node with determining whether the wireless device is within coverage of a second RAT, as disclosed in L1. Determining if the device is within coverage of a target RAT is a common step in a handover procedure. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 47, L1 and S1 disclose the limitations of Claim 41.
L1 does not disclose the below limitation:	wherein the instructions cause the radio network node to: obtain an indication of a lost connection of the second RAT for the wireless device; and	adjust one or more Discontinuous Reception (DRX) parameters used by the wireless device for the first RAT based on the obtained indication.
S1 does disclose the below limitation:	wherein the instructions cause the radio network node to: obtain an indication of (S1 Par 122 If no connection has arrived after the timer expires, then the client device may move to the short discontinued receiver (DRX) state 907); and	adjust one or more Discontinuous Reception (DRX) parameters used by the wireless device for the first RAT based on the obtained indication (Par 106 current channel state and transmission profile adopted by a current device connection may be obtained by incorporating physical layer information while other parameters, such as the current interface state (e.g. DRX) may be acquired).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned radio network node with the tracking of disconnection and updating of DRX parameters in response to said disconnection, as disclosed in S1. Disconnection from a RAT should be tracked and responded to in order to prevent interruptions in communications between the network node and connected devices and/or other nodes. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 49, L1 discloses the below limitation:	processing circuitry (L1 Fig 1 processor 180); and	a memory having stored thereon a computer program (Fig 1 memory 185) comprising instructions that, when executed on the processing circuitry, cause the wireless device to:	determine to transmit data associated with a first radio access technology (RAT) using a second RAT, when a criterion is fulfilled (Par 17 send a setup message indicating a handover from a second serving base station of a second communication network supportive of a second RAT ... redirect data for the specific traffic type to the second target base station after the connection between the user equipment and the second target base station is established); and	responsive to the determination, transmit the data to the radio network node using the second RAT (Par 17 data directly transmitted to the user equipment via the communication unit);
L1 does not disclose the below limitation:	wherein the instructions cause the wireless device to consume less energy per time unit using the second RAT than using the first RAT.
S1 does disclose the below limitation:	wherein the instructions cause the wireless device to consume less energy per time unit using the second RAT than using the first RAT (S1 Par 33 performance enhancement (i.e. handoff) may be based on one or more device-based performance metrics, such as battery savings or energy conservation, even when the user is not on the move; Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the wireless device that determines which of two target RATs to use, as disclosed in L1, with using a S1. Determining between two RATs based on energy conservation reduces the energy consumption required to run a wireless network. Lower power consumption of a UE is beneficial for the end user that may have limited battery time available. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 52, L1 and S1 disclose the limitations of Claim 49.
L1 further discloses the below limitation:	wherein the data is control data regarding a transmission using the first RAT (L1 Par 58 user equipment and a base station may be able to exchange RRC (radio resource control) messages with each other via radio communication layer and RRC layers).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned wireless device with transmitting control data via the first RAT, as disclosed in L1. Transmitting a control message via a RAT is well-known in the art. Transmitting control data from a first RAT prior to handover to second RAT aids the UE in the handover procedure. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 53, L1 and S1 disclose the limitations of Claim 49.
L1 does not disclose the below limitation:	wherein the instructions cause the wireless device to transmit the data, via radio 
S1 does disclose the below limitation:	wherein the instructions cause the wireless device to transmit the data, via radio circuitry of the wireless device, over the second RAT, when the wireless device is in a Sleep state in the first RAT (S1 Par 121 during the idle state 903, client device may stay mostly in a sleep mode but may wake up at times to look for connection arrivals from a network, which may be indicated by paging signals for instance; Par 123 radio may remain in the idle state 913 in the absence of any network activity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned wireless device with the step of transmitting via second RAT when the first RAT is in a sleep or idle state, as disclosed in S1. Using a second RAT as a backup in case of a first RAT connection being interrupted by a sleep state increases redundancy of communication. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 54, L1 and S1 disclose the limitations of Claim 49.
L1 further discloses the below limitation:	wherein the instructions cause the wireless device to inform the radio network node about capability of supported RATs of the wireless device (L1 Par 82 eNB can send a message, which queries the capability of the UE (e.g. whether the UE is capable of accessing the multi-RAT, a prescribed RAT, etc.)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned wireless device with the step of having UEs self-report capability information regarding connection to specified RATs, as disclosed in L1. Having the UE self-report its capability reduces strain on the network, and increases likelihood of a successful handoff procedure. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 55, L1 and S1 disclose the limitations of Claim 49.
L1 further discloses the below limitation:	wherein the instructions cause the wireless device to inform the radio network node about a capability of supporting reception of control information over the second RAT (L1 Par 81 In case of a handover, a target eNB can perform a pre-negotiation through a backbone network from a serving eNB. After the UE has entered RRC-IDLE state, the eNB can store the multi-system capability of the UE for predetermined duration).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned wireless device with wireless device self-reporting capability information over the second RAT. Having the UE self-report its capability reduces strain on the network, and increases the likelihood of a successful handoff procedure. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 57, L1 and S1 disclose the limitations of Claim 49.
not disclose the below limitation:	detect that a connection over the second RAT is lost; and	indicate to the radio network node, that the connection of the second RAT is lost for the wireless device.
S1 does disclose the below limitation:	detect that a connection over the second RAT is lost (S1 Par 122 If no connection has arrived after the timer expires, then the client device may move to the short discontinued receiver (DRX) state 907); and	indicate to the radio network node, that the connection of the second RAT is lost for the wireless device (Par 106 current channel state and transmission profile adopted by a current device connection may be obtained by incorporating physical layer information while other parameters, such as the current interface state (e.g. DRX) may be acquired).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1 and S1, to combine the aforementioned wireless device with the ability to detect and respond to a disconnection of a RAT, as disclosed in S1. Disconnection form a RAT should be tracked and responded to in order to prevent interruptions in communications between the network node and connected devices and/or other nodes. Therefore, it would have been obvious to combine L1 and S1 to obtain the invention, as specified in the instant claim.
Claim 42, 48, 50, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over L1 and S1 and further in view of Jang (US 20140213277 A1), hereafter J1.
Regarding Claim 42, L1 and S1 disclosed the limitations of Claim 41.
L1 and S1 do not disclose the below limitation:	wherein the criterion is fulfilled when one or more of the following are fulfilled:	a load or utilization of the first RAT is exceeded;	a delay of transmission in the first RAT is exceeded;	the wireless device is within a coverage of the second RAT; and	the wireless device is capable of supporting the second RAT.
J1 does disclose the below limitation:	wherein the criterion is fulfilled when one or more of the following are fulfilled (see J1 Fig 5 wherein a number of criteria are disclosed):	a load or utilization of the first RAT is exceeded (J1 Par 83 UEs may activate an inter-RAT load balance function that controls reselection of the primary RAT);	a delay of transmission in the first RAT is exceeded (Par 85 retention timer (also referred to herein as "delay timer"). … UE may activate the retention timer (block 117), but may have to wait until retention timer expires before the UE is allowed to reselect the primary RAT again (block 118));	the wireless device is within a coverage of the second RAT (Par 9 when the wireless device 16 is in the coverage area of the secondary RAT 14); and	the wireless device is capable of supporting the second RAT (Par 9 [wireless device 16] receives wireless communication from the secondary RAT 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, S1 and J1, to combine the aforementioned radio network node with the various criteria for connection to a second J1. Connecting to a RAT contingent on load balancing, capability, and coverages increases reliability of the network. Therefore, it would have been obvious to combine L1, S1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 48, L1 and S1 disclosed the limitations of Claim 41.
L1 further discloses the below limitation:	wherein the instructions cause the radio network node to: configure the first RAT for minimal energy consumption in the wireless device (L1 Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration); and
L1 and S1 do not disclose the below limitation:	configure the second RAT to fulfill a delay requirement.
J1 does disclose the below limitation:	configure the second RAT to fulfill a delay requirement (J1 Par 85 retention timer (also referred to herein as "delay timer") … UE may activate the retention timer (block 117), but may have to wait until retention timer expires before the UE is allowed to reselect the primary RAT again (block 118)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, S1 and J1, to combine the aforementioned radio network node with the configuration parameters of minimal energy consumption, as disclosed in S1, and further with the parameter of a delay requirement, as disclosed in J1. Configuring two RATs with these different configuration parameters L1, S1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 50, L1 and S1 disclosed the limitations of Claim 49.
L1 and S1 do not disclose the below limitation:	a delay of transmission in the first RAT is exceeded;	the wireless device is within a coverage of the second RAT; and	the wireless device is capable of supporting the second RAT.
J1 does disclose the below limitation:	a delay of transmission in the first RAT is exceeded (J1 Par 85 retention timer (also referred to herein as "delay timer") … UE may activate the retention timer (block 117), but may have to wait until retention timer expires before the UE is allowed to reselect the primary RAT again (block 118));	the wireless device is within a coverage of the second RAT (Par 9 when the wireless device 16 is in the coverage area of the secondary RAT 14); and	the wireless device is capable of supporting the second RAT (Par 9 [wireless device 16] receives wireless communication from the secondary RAT 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, S1 and J1, to combine the aforementioned wireless device with the RAT connection criteria as disclosed in J1. Connection to a RAT only after it meets certain criteria increases reliability of the connection. Therefore, it would have been obvious to combine L1, S1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 56, L1 and S1 disclosed the limitations of Claim 49.
L1 and S1 do not disclose the below limitation:	wherein the instructions cause the wireless device to check whether the criterion is fulfilled in response to determining that the wireless device is within coverage of the second RAT.
J1 does disclose the below limitation:	wherein the instructions cause the wireless device to check whether the criterion is fulfilled in response to determining that the wireless device is within coverage of the second RAT (J1 Par 9 when the wireless device 16 is in the coverage area of the secondary RAT 14 (and receives wireless communication from the secondary RAT 14)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, S1 and J1, to combine the aforementioned wireless device the step of verifying that the device is within the coverage area of a RAT before attempting to connect, as disclosed in J1. Checking for coverage first prevents a wireless device from attempting to connect to a device it cannot establish communication with. Therefore, it would have been obvious to combine L1, S1 and J1 to obtain the invention, as specified in the instant claim.
Regarding Claim 58, L1 and S1 disclosed the limitations of Claim 49.
L1 further discloses the below limitation:	for configuring the first RAT for minimal energy consumption in the wireless device (L1 Par 89 estimation may provide a general idea of major differences between energy consumption when using different RATs; Par 91 energy consumption for any specific time period may be estimated through integration);
L1 and S1 do not disclose the below limitation:	wherein the instructions cause the wireless device to receive, via radio circuitry of the wireless device, configuration information from the radio network node,	for configuring the second RAT to fulfill a delay requirement.
J1 does disclose the below limitation:	wherein the instructions cause the wireless device to receive, via radio circuitry of the wireless device, configuration information from the radio network node (J1 Par 106 network operator or a third party may suitably configure the device 34 to operate and reciprocate with the network entity 38),	for configuring the second RAT to fulfill a delay requirement (Par 85 retention timer (also referred to herein as "delay timer") … UE may activate the retention timer (block 117), but may have to wait until retention timer expires before the UE is allowed to reselect the primary RAT again (block 118)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of L1, S1 and J1, to combine the aforementioned wireless device with the configuration parameters of minimal energy consumption, as disclosed in S1, and further with the parameter of a delay requirement, as disclosed in J1. Configuring two RATs with these different configuration parameters allows the network node to quickly switch between a power saving mode and a low latency mode. Therefore, it would have been obvious to combine L1, S1 and J1 to obtain the invention, as specified in the instant claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAWN D MILLER/Examiner, Art Unit 2412       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412